DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Remark
The preliminary amendment filed on April 20, 2020 were filed on April 20, 2020. Claims 3, 9-10, 15, 16,  33, 41, 44, 45 were  amended. Claims 11, 14, 17-32, 34, 36-40, 42, 46 were canceled. 
Claims 1-10, 12-13, 15-16, 33, 35, 41, 43-45 are pending and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 3, 9, 13, 15, 16 and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by (US Patent No. 7,588,767A), (US Patent No. 8,784,836B2) or (US Patent Application NO. 2005031643 ) all to Szalay et al.
Szalay et al. teach a method for making and using an oncolytic virus, e.g. vaccinia virus which is modified by insertions, mutations or deletions, as described more generally elsewhere herein to reduce its endogenous  toxicity and increase or equipped with cancer therapeutic toxic gene. A variety of vaccinia virus strains are available to be used in the approaches taught by their inventions. Those oncolytic viruses include Western Reserve (WR), Copenhagen, Tashkent, Tian Tan, Lister, Wyeth, IHD-J, and IHD-W, Brighton, Ankara, MVA, Dairen I, L-IPV, LC16M8, LC16MO, LIVP,WR 65-16 etc. Exemplary vaccinia viruses are Lister or LIVP vaccinia viruses. Any known vaccinia virus, or modifications thereof that correspond to those provided herein or known to those of skill in the art to reduce toxicity of a vaccinia virus. Generally, however, the mutation will be a multiple mutant and the virus will be further selected to reduce toxicity. wherein the Exemplary of such viruses are those from the LIVP strain (See paragraphs 181-185). They teach that multiple kinds of endogenous gene mutations are located in F3 gene and the TK gene by deletion or inactivation and is placed it with a foreign nucleotide sequence encoding a cancer therapeutic gene (paragraphs 192-196). One or more such genes encode protein useful for a tumor therapy includes HSV TK (See paragraph 144-145). Szalay et al. also teach using such modified oncolytic virus to treat a cancer or tumor in patient alone or alternatively in combination with one or more cancer treatment (See paragraph 261). 
Therefore, the disclosure of the cited reference meet the limitations of claims 1, 2, 3, 9, 10, 13, 15, 16 and 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over (US Patent No. 7,588,767A), (US Patent No. 8,784,836B2) or (US Patent Application NO. 2005031643 ) all to Szalay et al. further in view of Liu et al. (Nature Communications, published on May 2017, 8:14754 | DOI: 10.1038/ncomms14754 | www.nature.com/naturecommunications pages 1-12) and Wildner et al. (Cancer Research 1999, Vol. 59 (2), pp. 410-413)
 The claims 35 and 41 are directed to a method of using oncolytic vaccinia virus encoding a heterologous thymidine kinase of Herpes virus in combination with a second therapeutic agent of anti-PD1 agent or anti-PD-L1 agent or Ganciclovir . 
As it is described above, Szalay et al. teach a method for making and using an oncolytic virus, e.g. vaccinia virus which is modified by insertions, mutations or deletions, as described more generally elsewhere herein to reduce its endogenous  toxicity and increase or equipped with cancer therapeutic toxic gene. A variety of vaccinia virus strains are available to be used in the approaches taught by their inventions. Those oncolytic viruses include Western Reserve (WR), Copenhagen, Tashkent, Tian Tan, Lister, Wyeth, IHD-J, and IHD-W, Brighton, Ankara, MVA, Dairen I, L-IPV, LC16M8, LC16MO, LIVP,WR 65-16 etc. Exemplary vaccinia viruses are Lister or LIVP vaccinia viruses. Any known vaccinia virus, or modifications thereof that correspond to those provided herein or known to those of skill in the art to reduce toxicity of a vaccinia virus. Generally, however, the mutation will be a multiple mutant and the virus will be further selected to reduce toxicity. wherein the Exemplary of such viruses are those from the LIVP strain (See paragraphs 181-185). They teach that multiple kinds of endogenous gene mutations are located in F3 gene and the TK gene by deletion or inactivation and is placed it with a foreign nucleotide sequence encoding a cancer therapeutic gene (paragraphs 192-196). One or more such genes encode protein useful for a tumor therapy includes HSV TK (See paragraph 144-145). Szalay et al. also teach using such modified oncolytic virus to treat a cancer or tumor in patient alone or alternatively in combination with one or more cancer treatment (See paragraph 261).  However  Szalay et al. do not teach using Ganciclover or anti-PD1 agent or anti-PD-L1 agent.
Liu et al. teach that both anti-PD1/PD-L1 therapy and oncolytic virotherapy have demonstrated promise, yet have exhibited efficacy in only a small fraction of cancer patients. Their  results demonstrate in colon and ovarian cancer models that an oncolytic vaccinia virus attracts effector T cells and induces PD-L1 expression on both cancer and immune cells in the tumour. The dual therapy reduces PD-L1 þ cells and facilitates non-redundant tumour infiltration of effector CD8 þ , CD4 þ T cells, with increased IFN-g, ICOS, granzyme B and perforin expression. Furthermore, the treatment reduces the virus-induced PD-L1 þ DC, MDSC, TAM and Treg, as well as co-inhibitory molecules-double-positive, severely exhausted PD-1 þ CD8 þ T cells, leading to reduced tumor burden and improved survival. They concluded that this combinatorial therapy may be applicable to a much wider population of cancer patients (See Abstract, Methods on pages 9-10 and results and discussion on pages 3 -8). 
Wildner et al. teach that a major obstacle to the successful application of suicide gene therapy strategies that rely on in situ transduction of tumor cells is the poor distribution of the vector throughout the tumor mass. To address this problem, they evaluated the use of recombinant adenovirus vector carrying Thymidine kinase suicide gene of a herpes simplex virus (Ad.TKRC). An E1b Mr 55,000 deleted replicating adenoviral vector engineered to express the herpes simplex virus type 1 thymidine kinase gene (HSV-tk)in combination with ganciclovir (GCV) as a treatment or human colon cancer xenografts in nude mice. They compared the efficacy of this system with that of a std. replication-deficient adenovirus expressing HSV-tk (Ad.TK) in mice bearing LS180 tumors. In this system, they found that Ad.TKRC alone was as effective as a traditional Ad.TK vector in combination with GCV. The addition of GCV significantly enhanced the antitumor effect of Ad.TKRC. Furthermore, they demonstrated that the survival of HT-29 human colon cancer xenografted mice treated with Ad.TKRC and GCV was prolonged compared with Ad. TKRC alone or with administration of a single cycle of topotecan. They concluded  that the addition of direct viral oncolysis to the HSV-tk/GCV suicide gene system resulted in a striking improvement in treatment efficacy and that it may offer advantages over the use of chemotherapeutic agents for treatment of localized disease.
Therefore, it would have been obvious for a person ordinarily skilled in the art to combining a second cancer therapeutic agent with the oncolytic vaccinia virus carrying the herpes virus TK (HSV-tk) gene taught by Szalay et al. with the GCV as taught by Wildner et al. or anti-PD1/PD-L1 therapy as taught by Liu et al. to obtain an enhanced anti-cancer therapy absence of any unexpected result because both Liu et al. and Wildner et al. taught that the addition of either anti-PD1/PD-L1 therapy or GCV to the oncolytic virus produce an enhanced oncolytic effect than using the oncolytic virus alone. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Please indicate the reference sequence that the mutation K151E is based from. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648